Citation Nr: 0511342	
Decision Date: 04/21/05    Archive Date: 05/03/05	

DOCKET NO.  03-32 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Eligibility for educational assistance benefits under 
Chapter 1606, Title 10, United States Code. 

2.  Entitlement to an extension of the veteran's delimiting 
date for educational assistance benefits under Chapter 30, 
Title 38, United States Code.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from November 1, 1984, to July 14, 1989, has 
been reported.  The veteran had subsequent service with the 
Selected Reserves from July 19, 1989, to October 5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VARO in St. Louis, 
Missouri, that denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran had active service from November 1984 to July 
14, 1989.  

3.  He had service with the Selected Reserves between July 
19, 1989, and October 5, 1997.  

4.  The veteran's application for educational assistance 
benefits was received in June 2003.  


CONCLUSIONS OF LAW

1.  The requirements for payment of education benefits under 
Title 38, United States Code, Chapter 30, have not been met.  
38 U.S.C.A. §§ 3014, 3034 (West 2002); 38 C.F.R. §§ 21.1031, 
7042 (2004).

2.  The requirements for eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2004); 
38 C.F.R. §§ 21.7540, 21.7550 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, upon further 
review, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the 
notice and duty to assist provisions of the [VCAA]...are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal").

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA since it is the 
law, not the evidence, that is dispositive in this case.  

Further, VA educational programs have their own provisions 
that address notification and assistance.  For example, under 
38 C.F.R. § 21.1031(b) "if a formal claim for educational 
assistance is incomplete, or if VA requires additional 
information or evidence to adjudicate the claim, VA will 
notify the claimant of the evidence and/or information 
necessary to complete or adjudicate the claim and the time 
limit provisions of § 21.1032(d)."  

The basic facts in this case are not in dispute.  The veteran 
enlisted in the Army and served from November 1, 1984, to 
July 14, 1989.  He then joined the Selected Reserves and was 
a member of the Reserves from July 19, 1989, to October 5, 
1997.

In a letter to him dated December 14, 1989, he was informed 
he had been awarded education benefits under the Montgomery 
GI Bill.  He was told that he was entitled to 36 months of 
education assistance under the Chapter 30 Program that he 
would have to use before July 15, 1999, the date his 
eligibility for education benefits would end.  He was told 
this date was his delimiting date.  He was informed that as 
of October 20, 1990, his remaining entitlement would be 26 
months and 28 days if used before the delimiting date of July 
15, 1999.  

The veteran's application for education benefits was received 
on June 23, 2003.  He stated that he served on active duty 
and had "Montgomery GI Bill."  He claimed he also served 
eight years in the Reserve unit until August 1997 and stated 
he was discharged from the inactive Ready Reserve in August 
1998.  

In an undated communication he was informed that there were 
three education programs administered by VA and each had its 
own set of eligibility criteria.  He was told that his 
possible entitlement to the three benefit programs was 
reviewed, but that he did not qualify for the first, the 
Montgomery GI Bill Program, because of eligibility expiring 
on July 15, 1999, because he had reached his delimiting date.  
He was told that this benefit was essentially for veterans 
who went on active duty after June 30, 1985, and received an 
honorable discharge.  

He was further told that he did not qualify for the post 
Vietnam Era Veterans Educational Assistance Program because 
he first had delimiting service after June 30, 1985, and this 
benefit was for veterans who first entered active service 
between December 31, 1976, and July 1, 1985.  

He was told he did not qualify for the Montgomery GI Bill-
Selected Reserve (also known as Chapter 1606) because his 
eligibility was terminated on October 5, 1997, for discharge 
from the Selected Reserve on that date.

Under applicable law for educational assistance for members 
of the Selected Reserve, the Armed Forces will determine 
whether a reservist is eligible to receive benefits pursuant 
to 10 U.S.C. Chapter 1606.  38 C.F.R. § 21.7540(a).  To be 
eligible a reservist shall enlist, reenlist, or extend an 
enlistment as a Reserve for service in the Selected Reserve 
so that the total period of obligated service is at least six 
years from the date of such enlistment, reenlistment or 
extension.  The individual must also complete his or her 
initial period of active duty for training, must be 
participating satisfactorily in the Selected Reserve, and 
must not have elected to have his or her service in the 
Selected Reserve credited toward establishing eligibility to 
benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. 
§ 21.7540(a).  In addition, the ending dates of eligibility 
are either the last day of the 10-year period beginning on 
the date the reservist became eligible for educational 
assistance or the date the reservist is separated from the 
Selected Reserve.  38 C.F.R. § 21.7550(a); but see Bob Stump 
National Defense Authorization Act for Fiscal Year 2003, Pub. 
L. No. 107-314, Section 641, 116 Stat. 2577 (Dec. 2, 2002) 
(amending 10 U.S.C. § 16133 by substituting the 10-year 
ending date provision with a 14-year ending date provision, 
effective October 1, 2002, with respect to periods of 
entitlement to educational assistance under Chapter 1606 that 
began on or after October 1, 1992).  

In November 2003, the veteran argued that the pamphlet handed 
out to service members to explain benefits under the 
Montgomery GI Bill is essentially unfair.  He wondered how a 
service member with four years active duty and eight years 
Selected Reserve service could not be afforded the same 
amount of time post service to use an educational benefit as 
an individual who had served less time with no reenlistment 
or extension.  He complained that if the pamphlet was in 
error, it needed to be corrected.  He complained that his 
educational benefits should not be penalized because he 
joined a Reserve unit and reenlisted for another six years 
after his active service stint was over.  

The Board acknowledges the veteran's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  The law in this case, therefore, 
and not the evidence, is dispositive of the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for 
educational assistance under both Chapter 1606, Title 10, 
United States Code, and Chapter 30, Title 38, are not 
established.  


ORDER

Eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code, is denied.

Eligibility for educational assistance under Chapter 30, 
Title 38, United States Code, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


